DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chutorash (US Patent 6314351).
In re Claim 12, Chutorash discloses an interface for providing a secure interface to a motor vehicle, for communication with control electronics of the motor vehicle, comprising: 
a first interface (vehicle bus 38) having multiple terminals for communication with control electronics (vehicle components 34, 36 and 40-40n; Column 2, Lines 4-8) of the motor vehicle; 
a second interface (software 24a-c) for communication with an external diagnostic device (Column 1, Lines 56-61; Column 2, Lines 7-8) 
a first processing unit (CPU, 23) to transmit data between the first interface and the second interface; 
a second processing unit (firewall 50) to monitor the data transmission between the first interface and the second interface, so as to recognize an impermissible data transmission, and to interrupt the data transmission if an impermissible data transmission has been recognized (Column 2, Lines 27-34); and
a circuit, which enables terminals of the first interface to be selectively connected to inputs and/or outputs of the first processing unit and/or of the second processing unit (vehicle bus 38 is connected to firewall 50, see Column 2, Lines 21-34). 
In re Claim 15, Chutorash discloses an interface of claim 12, wherein the circuit includes at least one receiver module, which enables the signals that are transmitted via the first interface to the motor vehicle, to also be transmitted to the second processing unit (Column 2, Lines 21-34).
In re Claim 16, Chutorash discloses an interface of claim 12, wherein the first processing unit and the second processing unit are included in a shared processor (Column 2, Lines 15-26).
In re Claim 17, Chutorash discloses an interface of claim 12, wherein the circuit includes at least one watchdog module (firewall 50) to monitor the operation of the first processing unit, the second processing unit and/or the circuit, and to deactivate the interface if a malfunction of the second processing unit and/or of the circuit is determined (Column 2, Lines 27-34).
In re Claim 18, Chutorash discloses an interface of claim 12, wherein the circuit includes a de-energizing circuit, which enables the interface to be quickly deactivated and a further transmission of data by the interface to be prevented (Column 2, Lines 57-58).
In re Claim 19, Chutorash discloses an interface of claim 18, wherein the de-energizing circuit includes a de-energizing path designed in hardware between the second processing unit and the watchdog (Column 2, Lines 27-34 & 57-58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-14 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chutorash as applied to claim 12 above).
In re Claims 13 and 14, Chutorash does not explicitly disclose an interface wherein the circuit includes a switch matrix or an ASIC, however the use of a switch matrix or ASIC is well known in the art and it would have been obvious to modify the interface disclosed by Chutorash with said elements in order to selectively connect inputs and outputs of circuit elements to different terminals.
In re Claims 20-21, Chutorash does not explicitly disclose an interface wherein the circuit is configured to receive data about the instantaneous status of the motor vehicle, in particular, about its movement status OR wherein the circuit includes a motor vehicle status recognition module to receive pieces of information from external sensors about the instantaneous status of the motor vehicle and to provide these pieces of information to the circuit and/or the second processing unit.
However it is standard within the art that the typical engine control system receives data about the instantaneous status of the vehicle through the use of external sensors.  Thus it would have been obvious to modify the system disclosed by Chutorash with the receiving of instantaneous vehicle data in order to more accurately and effectively control the motor vehicle.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chutorash as applied to claim 12 above, and further in view of Mazzara JR (US PG Pub 2016/0142410).

In re Claim 22, Chutorash does not explicitly discloses an interface of claim 12, wherein the interface includes an OBD dongle and the first interface is for communication with the OBD/OBD2 interface of a motor vehicle. 
However the use of OBD dongles are well known in the art for the purpose of using an industry standard means of connecting different electronic devices, allowing information to be sent back and forth between elements of the circuit (see Mazzara, paragraphs [0015] and [0017]).
Therefore it would have been obvious to modify the system disclosed by Chutorash with the OBD dongle disclosed by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747